                                                                          Page 1 of 3

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



CHRISTOPHER G. PARKER,

      Plaintiff,

v.                                                Case No. 3:19cv126-MCR-HTC

MARK T. ESPER,
SECRETARY OF DEFENSE,

     Defendant.
__________________________________/

                                      ORDER

      This matter is before the Court on Plaintiff’s Motion to Request a Stay (ECF

Doc. 57) and Response to the Magistrate’s Order advising the Plaintiff that he has

twenty-one (21) days under this Court’s Local Rules to file a response in opposition

to the Defendant’s motion for summary judgment (ECF Doc. 52). In Plaintiff’s

motion, he seeks a stay of this case for two reasons: (1) his pending motion to appeal

(ECF Doc. 48) and appeal (ECF Doc. 58) to the District Judge of the undersigned’s

prior order denying his latest motion for appointment of counsel, and (2) “social

distancing.”

      Upon consideration and for the reasons set forth herein, the undersigned does

not find good cause for staying this action. Thus, Plaintiff’s motion is denied.

Case No. 3:19cv126-MCR-HTC
                                                                           Page 2 of 3

      First, in granting the Defendant’s motion to compel, the undersigned

specifically addressed the COVID-19 issues and the need for social distancing.

Indeed, while ordering Plaintiff to respond to written discovery, which discovery

was issued back in November, the undersigned specifically stated that she would not

order Plaintiff or his father to sit for deposition until after May 1. ECF Doc. 55. The

undersigned further stated that she would revisit that timeframe, as may be

necessary. Moreover, the undersigned noted that depositions may be rendered

unnecessary if summary judgment is granted.

      Second, social distancing concerns are not impacted by written discovery,

which can be completed in isolation or while still adhering to the 6-foot social

distancing requirements. Indeed, the administrative orders that have been issued by

this Court, while staying depositions, do not stay written discovery altogether.

Additionally, Plaintiff and his father have been admonished on prior occasions for

engaging in delay tactics that do not further the ends of justice, including completely

disregarding the undersigned’s prior orders directing Plaintiff to respond to

discovery.

      As the undersigned has directed Plaintiff on numerous occasions, he filed this

action over a year ago and he must prosecute it. His failure to do so is prejudicial to

the Defendant and his multiple filings directed at the same issue is bordering on an

abuse of the judicial process.

Case No. 3:19cv126-MCR-HTC
                                                                  Page 3 of 3

     Accordingly, it is ORDERED, Plaintiff’s motion to request a stay of time

(ECF Doc. 57) is DENIED.

     DONE AND ORDERED this 30th day of March, 2020.

                             s/ Hope Thai Cannon
                             HOPE THAI CANNON
                             UNITED STATES MAGISTRATE JUDGE




Case No. 3:19cv126-MCR-HTC
